Hallows, J.
(dissenting). I would reverse but not remand the case to the Industrial Commission for a finding. The facts are undisputed and only a question of law is presented, i.e., the application of the law to the evidentiary facts. The acts of Maahs as a matter of law meet the new test adopted by the court that a deviation to preclude an award of workmen’s compensation in curiosity cases must be a deliberate and conscious excursion.
Maahs picked up the box from the car floor and opened it. This he had no right to do, curiosity or not. What was in the sheriff’s car was none of his business. Maahs removed the billy from the box, unfastened the safety catch, looked into the barrel and pushed the button or trigger. At any one of these steps after opening the box he could have stopped. These acts considered individually or serially were not impulsive or thoughtless but deliberately induced and motivated by curiosity. The mere fact the acts probably did not take up a great deal of time is not dispositive. They amounted to deliberate nosiness involving a temporary abandonment of the employee’s duties to wash the car.
*246The finding of the Industrial Commission should be affirmed. Upon the facts I believe the Industrial Commission upon remand has no choice but to find Maahs’ conduct was deliberate and conscious and not such a momentary impulsive act as amounted to an insubstantial deviation from his duties. Consequently, I would reverse the trial court and affirm the Industrial Commission.
I am authorized to state Mr. Justice Beilfuss joins in this dissent.